DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 07-22-2021, the information disclosure statement has been considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 11, 076261. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the claims 1-20 of the instant application are encompassed by the limitations of the claims 1-22 of the U.S. Patent No. 11, 076261.

Listed the independent claim 1 of the instant application below:
1. An electronic device, comprising: control circuitry configured to determine when the electronic device is pointing towards an external electronic device based at least partly on ultra-wideband radio frequency signals received from the external electronic device;
wireless transceiver circuitry configured to establish a wireless communications link between the electronic device and the external electronic device in response to determining that the electronic device is pointing towards the external electronic device; and
a display configured to display an image in response to establishing a wireless communications link between the electronic device and the external electronic device.

Listed the independent claim 1 of the U.S. Patent No. 11, 076261 below:
1. A method for operating an electronic device having control circuitry, wireless transceiver circuitry, and a display, comprising: with the control circuitry, 
determining an orientation of the electronic device relative to a nearby electronic device; with 
the wireless transceiver circuitry, establishing a wireless communications link between the electronic device and the nearby electronic device and sending information to the nearby electronic device in response to determining the orientation of the electronic device relative to the nearby electronic device; and with 
the display, displaying an image that indicates a status of the wireless communications link and the orientation of the electronic device relative to the nearby electronic device.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pasquero (U.S. Pub. No. 2013/0111370) in view of Bozarth (U. S. Patent 9,232,353).
Regarding claim 1, Pasquero teaches an electronic device (100/300) (fig. 1-3, 5), comprising: control circuitry configured to determine when the electronic device is pointing towards an external electronic device (300-201) based at least partly on ultra-wideband radio frequency signals received from the external electronic device (300) (fig. 5, page par [0053-0055, 0096, 0125]) (see the electronic devices at the point when the electronic devices impact one another, and the two or more electronic devices 201 may connect via a Bluetooth.TM. connection);
wireless transceiver circuitry (201) (fig. 1) configured to establish a wireless communications link between the electronic device (100) and the external electronic device (300) in response to determining that the electronic device is pointing towards the external electronic device (300) (fig. 1, 5, 7, page par [0054, 0125, 0129, 0134]).
Pasquero teaches the electronic devices at the point when the electronic devices impact one another, and the two or more electronic devices 201 may connect via a Bluetooth.TM. connection, and  ultrasonic sounds, which are sound having sound waves (par [0053-0055, 0096, 0125]), that is or obvious to at least partly on ultra-wideband radio frequency signals.
However, Bozarth teaches the electronic device (100) is pointing towards an external electronic device (200) based at least partly on ultra-wideband radio frequency signals (fig. 1-2, 6A-B, col. 3, lines 51-67]) (see the client device and at least one detected device each include a UWB transceiver, a UWB technique may be used to determine the location of the detected device relative to the client device. UWB uses round-trip time of flight measurements for estimating the location of another device relative to the client device. This UWB technique, which is known in the art, measures the total elapsed time for a two-packet exchange between the client device and a detected device).
Therefore, it would have been obvious to one of ordinary skill in the art at the time invention was made to modify above teaching of Pasquero with Bozarth, in order to provide the client device and at least one detected device each include a UWB transceiver, a UWB technique may be used to determine the location of the detected device relative to the client device. UWB uses round-trip time of flight measurements for estimating the location of another device relative to the client device. This UWB technique, which is known in the art, measures the total elapsed time for a two-packet exchange between the client device and a detected device is easier. (see suggested by Bozarth on col. 3, lines 51-67]).

Regarding claim 2, Bozarth teaches the wireless transceiver circuitry comprises ultra-wideband transceiver circuitry (col. 3, line 55-60) (see ultra-wide band (UWB) transceiver) .

Regarding claims 3 and 13, Bozarth teaches the control circuitry is configured to determine when the electronic device is pointing towards the external electronic device based on the ultra-wideband radio frequency signals (fig. 6A, col. 3, lines 43-67, and col. 12, lines 35-45) (see device 606, upon the user pointing the communication element 604 at a current location of device 606. One advantage to such an approach for communicating between devices is that the other devices 610, 612 nearby the client device 602, the location detection element 107 can be used to determine the location of a detected device relative to the client device, a location detection element 107 may be a ultra-wide band (UWB) transceiver).

Regarding claim 4, Bozarth teaches the control circuitry is configured to determine a distance to the external electronic device based on the ultra-wideband radio frequency signals ( col. 3, lines 55-56, and col. 13, lines 40-48, 0055-0056)  (see ultra-wide band (UWB) transceiver, and  the client device can determine the location of the detected device relative to the client device, determine a direction and relative distance to each device).

Regarding claims 5 and 12, Pasquero teaches the control circuitry is configured to determine an angle of arrival (relative angle) (fig. 5, page par [0053-0055, 0096, 0125, and 169]) (see determining if a relative angle between the first electronic device 201 and the second electronic device 201 satisfies predetermined orientation criterion, and the relative angle between the electronic devices 201 be within a predetermined range, and the electronic devices at the point when the electronic devices impact one another), and
Bozarth teaches the control circuitry is configured to determine when the electronic device is pointing towards the external electronic device based on the ultra-wideband radio frequency signals (fig. 6A, col. 3, lines 43-67, and col. 12, lines 35-45) (see device 606, upon the user pointing the communication element 604 at a current location of device 606. One advantage to such an approach for communicating between devices is that the other devices 610, 612 nearby the client device 602, the location detection element 107 can be used to determine the location of a detected device relative to the client device, a location detection element 107 may be a ultra-wide band (UWB) transceiver).
Therefore, the combination of Pasquero and Bozarth are teaching the limitation of claim.

Regarding claim 6, Bozarth teaches the control circuitry is configured to adjust (change) a size of the image on the display (fig. 3-6, col. Col. 16, lines 1-39) (see an algorithm can correlate the size of the particular model of the device, for example, with the apparent size of the device in the image), based on the angle of arrival (approximate a distance) of the ultra-wideband radio frequency signals (col. 5, lines 40-67, and col. 6, lines 1-3) (see can determine an approximate location of each detected device relative to the client device 310 using one or more captured images, IR, UWB, approximate a distance from the client device 310 to each of the detected devices 302-308. For example, the client device 310 may include a first algorithm that determines the distance of the electronic book reader 302 from the client device 310 based on the size of the book reader in the one or more captured images). And
Pasquero also teaches an electronic device (100/300) (fig. 1-3, 5), comprising: wireless communications circuitry (fig. 1) configured to determine an angle of arrival (relative angle) of the radio frequency signals (fig. 5, page par [0053-0055, 0096, 0125, and 169]) (see determining if a relative angle between the first electronic device 201 and the second electronic device 201 satisfies predetermined orientation criterion).

Therefore, the combination of Pasquero and Bozarth are teaching the limitation of claim.

Regarding claim 7, Pasquero teaches the control circuitry is configured to adjust a location (orientation) of the image on the display (fig. 4-8, page par [0021-0022, 0043-0055, 0063-0067, 0096, 0125, 0213]) (see determine the relative orientation of the electronic devices. That is, the electromagnetic radiation may be identified in the first image and the second image in order to determine the relative orientation of the electronic devices, detects the orientation of the device 201 or information from which the orientation of the device 201 can be determined),
Bozarth teaches based on the angle of arrival of the ultra-wideband radio frequency signals (fig. 1-2, 6A-B, col. 3, lines 51-67]) (see the client device and at least one detected device each include a UWB transceiver, a UWB technique may be used to determine the location of the detected device relative to the client device. UWB uses round-trip time of flight measurements for estimating the location of another device relative to the client device. This UWB technique, which is known in the art, measures the total elapsed time for a two-packet exchange between the client device and a detected device),
Bozarth teaches Orientation detection element 210 is able to determine and/or detect orientation and/or movement of the device 200. Methods for using elements such as accelerometers to determine orientation or movement of a device, and a location detection element 211 may be, by way of example only, an image capture element, a UWB transceiver (col. 4, lines 34-40), and
 the electronic device (100) is pointing towards an external electronic device (200) based at least partly on ultra-wideband radio frequency signals (fig. 1-2, 6A-B, col. 3, lines 51-67]) (see the client device and at least one detected device each include a UWB transceiver, a UWB technique may be used to determine the location of the detected device relative to the client device. UWB uses round-trip time of flight measurements for estimating the location of another device relative to the client device. This UWB technique, which is known in the art, measures the total elapsed time for a two-packet exchange between the client device and a detected device).
Therefore, the combination of Pasquero and Bozarth are teaching the limitation of claim.
Regarding claim 10, Bozarth teaches further comprising a motion sensor (106) (an accelerometer or gyro element) that gathers motion sensor data, wherein the control circuitry determines the orientation of the electronic device relative to the nearby electronic device at least partially based on the motion sensor data (fig. 1-3, col. 3, lines 6-62) (see the orientation detection element(s) 106 (e.g., an accelerometer or gyro element) can be used to determine orientation, motion or other movement or changes in orientation of the client device 100).

Regarding claim 11, Pasquero teaches an electronic device (100/300) (fig. 1-3, 5), comprising:
wireless communications circuitry (fig. 1) configured to receive ultra-wideband radio frequency signals from first (100) and second electronic devices (300) (fig. (fig. 5, page par [0053-0055, 0096, 0125]) (see the electronic devices at the point when the electronic devices impact one another, and the two or more electronic devices 201 may connect via a Bluetooth.TM. connection);
a display configured to display a first option to share (shared side is the nearest edge of the displays of the electronic devices) with the first electronic device and a second option to share with the second electronic device (page par [0025-0026, 0065-0066, 0021]) (see one or more of the electronic devices may share orientation data with another of the electronic devices, and the common UI mode modules 260 of the electronic devices 201 may be configured to select a side of each of the electronic devices as a shared side and to orient the common user interface based on the shared side, and the shared side is the nearest edge of the displays of the electronic devices, and a shared side based on the first image and the second image. The user interface displayed on the displays 204 of the first electronic device 201 and the second electronic device 201 may be oriented based on the shared side.); and
control circuitry (fig. 1) configured to determine a first location of the first electronic device and a second location of the second electronic device based on the ultra-wideband radio frequency signals and to adjust respective locations (orientation) of the first and second options on the display based on the first location of the first electronic device and the second location of the second electronic device (fig. 4-8, page par [0021-0022, 0043-0055, 0063-0067, 0096, 0125, 0213]) (see determine the relative orientation of the electronic devices. That is, the electromagnetic radiation may be identified in the first image and the second image in order to determine the relative orientation of the electronic devices, detects the orientation of the device 201 or information from which the orientation of the device 201 can be determined, The electronic device 201 includes a short-range communication subsystem 262 which provides for wireless communication between the electronic device 201 and other electronic devices 201. The short-range communication subsystem 262 may be used to provide a common user interface (UI) mode between the electronic device 201 and another electronic device 201, and the two or more electronic devices 201 may connect via a Bluetooth.TM. connection, and the orientation of a common user interface displayed on a display associated with one of the electronic devices and a display associated with another of the electronic devises ).
Pasquero teaches the electronic devices at the point when the electronic devices impact one another, and the two or more electronic devices 201 may connect via a Bluetooth.TM. connection, and  ultrasonic sounds, which are sound having sound waves (par [0053-0055, 0096, 0125]), that is or obvious to at least partly on ultra-wideband radio frequency signals.
However, Bozarth teaches Orientation detection element 210 is able to determine and/or detect orientation and/or movement of the device 200. Methods for using elements such as accelerometers to determine orientation or movement of a device, and a location detection element 211 may be, by way of example only, an image capture element, a UWB transceiver (col. 4, lines 34-40), and
 the electronic device (100) is pointing towards an external electronic device (200) based at least partly on ultra-wideband radio frequency signals (fig. 1-2, 6A-B, col. 3, lines 51-67]) (see the client device and at least one detected device each include a UWB transceiver, a UWB technique may be used to determine the location of the detected device relative to the client device. UWB uses round-trip time of flight measurements for estimating the location of another device relative to the client device. This UWB technique, which is known in the art, measures the total elapsed time for a two-packet exchange between the client device and a detected device).
Therefore, it would have been obvious to one of ordinary skill in the art at the time invention was made to modify above teaching of Pasquero with Bozarth, in order to provide the client device and at least one detected device each include a UWB transceiver, a UWB technique may be used to determine the location of the detected device relative to the client device. UWB uses round-trip time of flight measurements for estimating the location of another device relative to the client device. This UWB technique, which is known in the art, measures the total elapsed time for a two-packet exchange between the client device and a detected device is easier (see suggested by Bozarth on col. 3, lines 51-67]).
Regarding claim 14, Bozarth teaches the control circuitry is configured to display the first option more prominently than the second option when the electronic device is pointing towards the first electronic device (fig. 5A-B, 6A-B, col. 11, lines 52-59, and col. 12, lines 29-65) (see upon the user pointing the communication element 604 at a current location of device 606. One advantage to such an approach for communicating between devices is that the other devices 610, 612 nearby the client device 602, If the user of the client device wants to share information with the other devices 610, 612, the user can point the communication element 604 of the client device 602 at each of the devices 610, 612 and resend the transmission. Such an approach (limiting communication to a single nearby device) can provide an additional level of security, but can introduce some redundancy when information is to be shared among several devices. ).

Regarding claim 15, Pasquero teaches wireless transceiver circuitry configured to send information to the first electronic device in response to touch input on the first option on the display (fig. 7, page par [0003, 0037, 0106]) (see touchscreen displays which provide both input and output functionality have become common in electronic devices. Such touchscreen displays may provide navigational input and, in some devices, alphanumeric input through the use of virtual keyboards, and the electronic device 201 may include a touchscreen display which acts as both an input interface 206 (i.e. touch-sensitive overlay) and an output interface 205 (i.e. display)).

Regarding claim 16, Pasquero teaches an electronic device (100/300) (fig. 1-3, 5), comprising: wireless communications circuitry (fig. 1) configured to receive ultra-wideband radio frequency signals from an external electronic device (300) () (fig. (fig. 5, page par [0053-0055, 0096, 0125]) (see the electronic devices at the point when the electronic devices impact one another, and the two or more electronic devices 201 may connect via a Bluetooth.TM. connection);
control circuitry (fig. 1) configured to determine an angle of arrival (relative angle) of the ultra-wideband radio frequency signals (fig. 5, page par [0053-0055, 0096, 0125, and 169]) (see determining if a relative angle between the first electronic device 201 and the second electronic device 201 satisfies predetermined orientation criterion, and the relative angle between the electronic devices 201 be within a predetermined range, and the electronic devices at the point when the electronic devices impact one another, and the two or more electronic devices 201 may connect via a Bluetooth.TM. connection), and
a display configured to display an option to share (shared side is the nearest edge of the displays of the electronic devices) with the external electronic device (page par [0025-0026, 0065-0066, 0021]) (see one or more of the electronic devices may share orientation data with another of the electronic devices, and the common UI mode modules 260 of the electronic devices 201 may be configured to select a side of each of the electronic devices as a shared side and to orient the common user interface based on the shared side, and the shared side is the nearest edge of the displays of the electronic devices, and a shared side based on the first image and the second image. The user interface displayed on the displays 204 of the first electronic device 201 and the second electronic device 201 may be oriented based on the shared side.); 
wherein the option to share is positioned on the display based on the angle of arrival of the ultra-wideband radio frequency signals (fig. 5, page par [0053-0055, 0096, 0125, and 169]) (see determining if a relative angle between the first electronic device 201 and the second electronic device 201 satisfies predetermined orientation criterion, and the relative angle between the electronic devices 201 be within a predetermined range, and the electronic devices at the point when the electronic devices impact one another, and the two or more electronic devices 201 may connect via a Bluetooth.TM. connection), 
Pasquero teaches the electronic devices at the point when the electronic devices impact one another, and the two or more electronic devices 201 may connect via a Bluetooth.TM. connection, and  ultrasonic sounds, which are sound having sound waves (par [0053-0055, 0096, 0125]), that is or obvious to at least partly on ultra-wideband radio frequency signals.
However, Bozarth teaches Orientation detection element 210 is able to determine and/or detect orientation and/or movement of the device 200. Methods for using elements such as accelerometers to determine orientation or movement of a device, and a location detection element 211 may be, by way of example only, an image capture element, a UWB transceiver (col. 4, lines 34-40), and
 the electronic device (100) is pointing towards an external electronic device (200) based at least partly on ultra-wideband radio frequency signals (fig. 1-2, 6A-B, col. 3, lines 51-67]) (see the client device and at least one detected device each include a UWB transceiver, a UWB technique may be used to determine the location of the detected device relative to the client device. UWB uses round-trip time of flight measurements for estimating the location of another device relative to the client device. This UWB technique, which is known in the art, measures the total elapsed time for a two-packet exchange between the client device and a detected device).
Therefore, it would have been obvious to one of ordinary skill in the art at the time invention was made to modify above teaching of Pasquero with Bozarth, in order to provide the client device and at least one detected device each include a UWB transceiver, a UWB technique may be used to determine the location of the detected device relative to the client device. UWB uses round-trip time of flight measurements for estimating the location of another device relative to the client device. This UWB technique, which is known in the art, measures the total elapsed time for a two-packet exchange between the client device and a detected device is easier (see suggested by Bozarth on col. 3, lines 51-67]).

Regarding claim 17, Pasquero teaches the wireless communications circuitry is configured to send information to the external electronic device in response to touch input on the option to share (fig. 7, page par [0003, 0037, 0065, 0106]) (see touchscreen displays which provide both input and output functionality have become common in electronic devices. Such touchscreen displays may provide navigational input and, in some devices, alphanumeric input through the use of virtual keyboards, and the electronic device 201 may include a touchscreen display which acts as both an input interface 206 (i.e. touch-sensitive overlay) and an output interface 205 (i.e. display), and the common UI mode is satisfied, one or more of the electronic devices may share orientation data with another of the electronic devices.  ).
 
Regarding claim 19, Pasquero teaches the control circuitry is configured to reposition (orientation) the option to share on the display (fig. 4-8, page par [0021-0022, 0043-0055, 0063-0067, 0096, 0125, 0213]) (see determine the relative orientation of the electronic devices. That is, the electromagnetic radiation may be identified in the first image and the second image in order to determine the relative orientation of the electronic devices, detects the orientation of the device 201 or information from which the orientation of the device 201 can be determined),
Bozarth teaches based on the angle of arrival of the ultra-wideband radio frequency signals (fig. 1-2, 6A-B, col. 3, lines 51-67]) (see the client device and at least one detected device each include a UWB transceiver, a UWB technique may be used to determine the location of the detected device relative to the client device. UWB uses round-trip time of flight measurements for estimating the location of another device relative to the client device. This UWB technique, which is known in the art, measures the total elapsed time for a two-packet exchange between the client device and a detected device),
Bozarth teaches Orientation detection element 210 is able to determine and/or detect orientation and/or movement of the device 200. Methods for using elements such as accelerometers to determine orientation or movement of a device, and a location detection element 211 may be, by way of example only, an image capture element, a UWB transceiver (col. 4, lines 34-40), and
 the electronic device (100) is pointing towards an external electronic device (200) based at least partly on ultra-wideband radio frequency signals (fig. 1-2, 6A-B, col. 3, lines 51-67]) (see the client device and at least one detected device each include a UWB transceiver, a UWB technique may be used to determine the location of the detected device relative to the client device. UWB uses round-trip time of flight measurements for estimating the location of another device relative to the client device. This UWB technique, which is known in the art, measures the total elapsed time for a two-packet exchange between the client device and a detected device).
Therefore, the combination of Pasquero and Bozarth are teaching the limitation of claim.

Regarding claim 20, Bozarth teaches the control circuitry is configured to determine a distance to the external electronic device based on the ultra-wideband radio frequency signals and wherein the option to share is displayed when the distance is less than a threshold (col. 3, lines 55-56, and col. 13, lines 40-48, 0055-0056)  (see ultra-wide band (UWB) transceiver, and  the client device can determine the location of the detected device relative to the client device, determine a direction and relative distance to each device). And
Pasquero teaches the wireless communications circuitry is configured to send information to the external electronic device in response to touch input on the option to share (fig. 7, page par [0003, 0037, 0065, 0106]) (see touchscreen displays which provide both input and output functionality have become common in electronic devices. Such touchscreen displays may provide navigational input and, in some devices, alphanumeric input through the use of virtual keyboards, and the electronic device 201 may include a touchscreen display which acts as both an input interface 206 (i.e. touch-sensitive overlay) and an output interface 205 (i.e. display), and the common UI mode is satisfied, one or more of the electronic devices may share orientation data with another of the electronic devices.  ).
Therefore, the combination of Pasquero and Bozarth are teaching the limitation of claim.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Pasquero (U.S. Pub. No. 2013/0111370) in view of Bozarth (U.S. Pub. No. 9232353) and further in view of Thuroe (U.S. Pub. No. 2014/0357189).

Regarding claim 8, Bozarth also teaches pointing the communication element 604 at a current location of device 606.  One advantage to such an approach for communicating between devices is that the other devices 610, 612 nearby the client device 602 (fig. 6a, col. 12, lines 29-62), based on the angle of arrival of the ultra-wideband radio frequency signals (fig. 1-2, 6A-B, col. 3, lines 51-67]) (see the client device and at least one detected device each include a UWB transceiver, a UWB technique may be used to determine the location of the detected device relative to the client device. UWB uses round-trip time of flight measurements for estimating the location of another device relative to the client device. This UWB technique, which is known in the art, measures the total elapsed time for a two-packet exchange between the client device and a detected device).
 that is or obvious determine an angle between a longitudinal axis of the electronic device and the external electronic device.
However, Thuroe teaches the electronic device (100) has a longitudinal axis (105) and wherein determining the orientation of the electronic device (100) relative to the nearby electronic device (110) (fig. 10A-B, 10D-10F, page 7, par [0077-0079]) (see the portable electronic device 100 may have an orientation to the right along the x-axis (longitudinal axis).  For example, the top of the portable electronic device 100 may be pointing to the right along the x-axis), comprises determining whether the longitudinal axis is pointed pointing towards the nearby electronic device (fig. 10A-B, 10D-10F, page 7, par [0077-0080]) (see the portable electronic device 100 may have an orientation to the right along the x-axis (longitudinal axis).  For example, the top of the portable electronic device 100 may be pointing to the right along the x-axis, the portable electronic device 100 may be identified by the portable electronic device 100 while proximately located to the short-range RF device (110)).
Therefore, it would have been obvious to one of ordinary skill in the art at the time invention was made to modify above teaching of Pasquero and Bozarth with Thuroe, in order to provide the portable electronic device 100 identifies an orientation or motion of the portable electronic device 100 while the portable electronic device 100 is proximately located to the short-range RF device 110 easier (see suggested by Thuroe on page 5, par [0054]).
Allowable Subject Matter
Claims 9 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for allowance

The following is an examiner’s statement of reasons for allowance: 

Regarding dependent claims  8 and 18, Pasquero teaches an electronic device (100/300) (fig. 1-3, 5), comprising: control circuitry configured to determine when the electronic device is pointing towards an external electronic device (300-201) based at least partly on ultra-wideband radio frequency signals received from the external electronic device (300) (fig. 5, page par [0053-0055, 0096, 0125]) (see the electronic devices at the point when the electronic devices impact one another, and the two or more electronic devices 201 may connect via a Bluetooth.TM. connection);
wireless transceiver circuitry (201) (fig. 1) configured to establish a wireless communications link between the electronic device (100) and the external electronic device (300) in response to determining that the electronic device is pointing towards the external electronic device (300) (fig. 1, 5, 7, page par [0054, 0125, 0129, 0134]). And
Bozarth teaches based on the angle of arrival of the ultra-wideband radio frequency signals (fig. 1-2, 6A-B, col. 3, lines 51-67]) (
Bozarth teaches Orientation detection element 210 is able to determine and/or detect orientation and/or movement of the device 200. Methods for using elements such as accelerometers to determine orientation or movement of a device, and a location detection element 211 may be, by way of example only, an image capture element, a UWB transceiver (col. 4, lines 34-40), and
 the electronic device (100) is pointing towards an external electronic device (200) based at least partly on ultra-wideband radio frequency signals (fig. 1-2, 6A-B, col. 3, lines 51-67]). And
Thuroe teaches the electronic device (100) has a longitudinal axis (105) and wherein determining the orientation of the electronic device (100) relative to the nearby electronic device (110) (fig. 10A-B, 10D-10F, page 7, par [0077-0079]), comprises determining whether the longitudinal axis is pointed pointing towards the nearby electronic device (fig. 10A-B, 10D-10F, page 7, par [0077-0080]).
The above prior art of record, however, fail to disclose or render obvious: the control circuitry is configured to adjust the image on the display to indicate that the wireless communications link has terminated when the angle between the longitudinal axis of the electronic device and the external electronic device is greater than a threshold, as specified in the claim 8. And
The above prior art of record, however, fail to disclose or render obvious: the control circuitry is configured to remove the option to share from the display when the angle of arrival is greater than a threshold, as specified in the claim 18. 

Conclusion
Any response to this action should be mailed to:

Commissioner of Patents and Trademarks
Washington, D.C. 20231

or faxed to:
(571) 273-8300, (for Technology Center 2600 only)

Hand-delivered responses should be brought to the Customer Service Window (now located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan Trinh whose telephone number is (571) 272-7888. The examiner can normally be reached on Monday-Friday from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiners supervisor, Kim, Wesley L.; can be reached at (571) 272-7867. 
  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (703) 306-0377.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/TAN H TRINH/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        November 15, 2022